 1
 2
 3
 4
 5
 6
 7
                                UNITED STATES DISTRICT COURT
 8
                                         DISTRICT OF NEVADA
 9
10   K.D.,
                                                          Case No.: 2:17-cv-02825-RFB-NJK
11            Plaintiff(s),
                                                                        ORDER
12   v.
                                                                   (Docket No. 173)
13   UNITED AIRLINES, et al.,
14            Defendant(s).
15           Pending before the Court is Defendant Patrick Laraby’s motion for another extension of
16 time to file the Proposed Joint Pretrial Order. Docket No. 173. The Court GRANTS the
17 stipulation. The parties must file their Proposed Joint Pretrial Order no later than September 27,
18 2019.
19           IT IS SO ORDERED.
20           Dated: September 16, 2019
21                                                             ______________________________
                                                               Nancy J. Koppe
22                                                             United States Magistrate Judge
23
24
25
26
27
28

                                                   1
